internal_revenue_service number release date index number ------------------------ ------------------------------------ ---------------------------- ---------------------------- re ----------------------------------------- department of the treasury washington dc person to contact ------------------------------------------ telephone number --------------------- refer reply to cc psi b04 - plr-162371-03 date june legend grantor spouse date dollar_figurew dollar_figurex dollar_figurey dollar_figurez trust --------------------------------------------------------------------------- trust trust trust trust state statute ---------------------------------------------------------------- dear --------------- ----------------------- ------------------------- ----------------------- --------- --------- --------- --------- --------------------------------------------------------------------- ---------------------------- ---------------------------------- --------------------------------------- --------------------------------------------- ------------------------------------------------------------------- this is in response to your letter dated date requesting rulings on proposed disclaimers this letter responds to your request the facts and representations submitted are summarized as follows on date grantor established an irrevocable_trust trust for the benefit of spouse and descendants article first of trust creates the the initial trust the initial trust provides that the principal is to be held in trust for the benefit of spouse during the terms of the initial trust spouse will receive all income from the initial trust and the trustee has the absolute discretion to distribute principal to spouse the initial trust terminates nine months after the date of the plr-162371-03 first contribution to initial trust at termination the principal will be distributed to spouse if she is then living or if she is not then living the principal will be distributed to spouse’s estate the initial trust was funded with dollar_figurew the trust agreement contemplates a series of disclaimers paragraph a of article second provides that if spouse disclaims any of her interest in the initial trust the portion disclaimed will be held in trust under article third paragraph b of article second provides that if spouse disclaims any of her interest under article third in trust that portion will be held in further trust under article fourth in trust paragraph c of article second provides that if spouse further disclaims any of her interest under trust that portion will be held in further trust under article fifth in trust paragraph d of article second provides that if she disclaims any of her interest under article fifth in trust that portion will be held in further trust under article sixth in trust both trust and trust provide for income to spouse payable at least quarterly during her lifetime in addition principal is payable to spouse in the trustee’s sole discretion spouse has the right to make any unproductive property productive both trusts terminate on spouse’s death and the principal is divided into separate shares for the grantor’s then living issue per stirpes trust and trust provide for income and principal to spouse and grantor’s living issue spouse intends to execute the following series of disclaimers within nine months of date at the trustee’s discretion both trusts if not terminated sooner terminate on spouse’s death and the principal is to be divided into separate shares for the grantor’s then living issue per stirpes the date of the creation of trust pursuant to article second spouse will irrevocably and unqualifiedly renounce and disclaim all of her interest under paragraph a of article first initial trust and the dollar_figurew will be disposed of as provided in article third renounce her interest in dollar_figurex of the trust property under article third and the dollar_figurex will be disposed of as provided in article fourth of trust agreement renounce her interest in dollar_figurey of the trust property under article fourth and the dollar_figurey will be disposed of as provided in article fifth of trust agreement pursuant to paragraph b of article second spouse will irrevocably and unqualifiedly pursuant to paragraph c of article second spouse will irrevocably and unqualifiedly plr-162371-03 pursuant to paragraph d of article second of trust agreement spouse will irrevocably and undeniably renounce her interest in dollar_figurez of trust property under article fifth and the dollar_figurez will be disposed of as provided in article sixth of trust agreement you have requested rulings that the proposed disclaimers are qualified disclaimers under sec_2518 of the internal_revenue_code sec_2518 provides that if a person makes a qualified_disclaimer of an interest in property the estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under ' b the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction by the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under ' b of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift under ' c the written disclaimer must be delivered no later than the date which is months after the date on which the transfer creating the interest in the disclaimant is made under ' d a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer under ' d if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property eg directing the harvesting of a crop or maintenance of a home is not treated as an acceptance of such property however the fiduciary s disclaimer of a beneficial_interest is not a qualified_disclaimer if the fiduciary exercised a discretionary power to allocate enjoyment of the interest among members of a class under ' e a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant unless the disclaimant is the spouse of a decedent if there is an express or implied agreement that the disclaimed interest is to be given to a person specified by the disclaimant the disclaimant will be treated as directing the transfer of the property interest plr-162371-03 state statute provides generally that any beneficiary may renounce all or part of his interest the renunciation must be in writing signed by the person renouncing and filed in the appropriate court within nine months after the effective date of the disposition the property passes as the creator of the disposition has provided in the instrument the beneficiary may not make a renunciation with respect to any property he has accepted in the present case spouse proposes to make a series of disclaimers in her interest in trust the disclaimers will be executed in accordance with state statute as a result trust assets will pass to a series of trusts for the benefit of spouse and grantor’s issue without any direction on the part of spouse accordingly assuming the other requirements of ' are satisfied we conclude that the proposed disclaimers will be qualified disclaimers under ' and the property will be treated as passing directly from grantor according to the terms of trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal tax these rulings are directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosures copy for sec_6110 purposes lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries
